                                             Case 5:16-cv-05301-BLF Document 46 Filed 04/20/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ESEQUIEL “PAUL” GARCIA,
                                  11                                                     Case No. 16-cv-5301 BLF (PR)
                                                        Petitioner,
                                  12                                                     ORDER DENYING MOTIONS FOR
Northern District of California
 United States District Court




                                                  v.                                     LEAVE TO FILE OVERSIZED
                                  13                                                     BRIEFS; DENYING MOTION FOR
                                                                                         RELEASE PENDING DECISION ON
                                  14                                                     WRIT; GRANTING MOTION FOR
                                         NEIL MCDOWELL, Warden,
                                                                                         SECOND EXTENSION OF TIME
                                  15                    Respondent.                      TO FILE ANSWER
                                  16                                                     (Docket Nos. 39, 40, 43, 45)
                                  17

                                  18           Petitioner, a state prisoner proceeding pro se, filed a writ of habeas corpus pursuant
                                  19   to 28 U.S.C. § 2254, challenging his state conviction. Petitioner’s second amended
                                  20   petition (“SAP”) is the operative petition in this action. Dkt. No. 35. On November 18,
                                  21   2019, the Court ordered Respondent to show cause why the writ should not be granted.
                                  22   Dkt. No. 37. Respondent has filed a motion for a second extension of time to file an
                                  23   answer. Dkt. No. 45. The Court herein addresses that motion along with the following
                                  24   motions filed by Petitioner: motions for leave to file oversized motions, Dkt. Nos. 39, 43,
                                  25   and motion for release pending decision, Dkt. No. 40.
                                  26   ///
                                  27   ///
                                  28
                                            Case 5:16-cv-05301-BLF Document 46 Filed 04/20/20 Page 2 of 4




                                   1                                          DISCUSSION
                                   2   A.     Motions for Leave to File Oversized Motions
                                   3          Petitioner moves for leave to file an oversized motion to release him pending
                                   4   decision on the writ, Dkt. No. 39, and an oversized motion to compel, Dkt. No. 43. In the
                                   5   first motion, which is 25 pages long, Petitioner asserts that the proposed motion will
                                   6   consist of 139 pages, which is 114 pages more than the 25 page limit set forth in the
                                   7   Northern District’s Civil Local Rule 7-4(b). Dkt. No. 39 at 7. However, the actual motion
                                   8   that he filed is 231 pages long, consisting of 164 pages of brief and the remainder are
                                   9   exhibits in support. Dkt. No. 40. With respect to the second motion, which is also 25
                                  10   pages long, Petitioner asserts that the proposed motion will consist of 105 pages, which is
                                  11   80 pages more than the 25 page limit. Dkt. No. 43 at 7. The actual motion filed is 281
                                  12   pages long and consists of 105 pages of brief, and the rest is mostly exhibits in support.
Northern District of California
 United States District Court




                                  13   Dkt. No. 44.
                                  14          Civil Local Rule 7-2 provides generally that motions must not exceed 25 pages in
                                  15   length. L.R. 7-2(b). Furthermore, Local Rule 7-4(b) provides that unless expressly
                                  16   ordered by the Court, “briefs or memoranda filed with opposition papers may not exceed
                                  17   25 pages of text.” L.R. 7-4(b). The commentary to Rule 7-4(b) states the following:
                                  18   “Although Civil L.R. 7-4(b) limits briefs to 25 pages of text, counsel should not consider
                                  19   this a minimum as well as a maximum limit. Briefs with less than 25 pages of text may be
                                  20   excessive in length for the nature of the issues addressed.”
                                  21          Petitioner has been granted much leeway in filing lengthy briefs in this matter. The
                                  22   majority of the motions he has filed have far exceeded the 25 page limit. See Dkt. Nos. 5,
                                  23   6, 7, 8, 28, 31, 33. The motions now before the Court are no exception. However, these
                                  24   filings are simply far too excessive in length for the nature of the issues addressed and are
                                  25   accompanied by extensive exhibits that are unnecessary. For example, the motion for
                                  26   leave to file an oversized motion to compel contains the assertion that he is innocent and is
                                  27   wrongfully convicted and is followed by a lengthy recital of what occurred in the
                                  28
                                                                                     2
                                            Case 5:16-cv-05301-BLF Document 46 Filed 04/20/20 Page 3 of 4




                                   1   underlying criminal proceedings. Dkt. No. 39 at 9-33. This recitation is completely
                                   2   unnecessary in an initial motion for leave to file an oversized brief on the matter. The
                                   3   subsequent motion to release, which also requests an evidentiary hearing, is even lengthier
                                   4   and contains a similar recitation of facts and assertions that his imprisonment is unlawful.
                                   5   Dkt. No. 40 at 15-153. Accordingly, the Court finds no good cause for permitting the
                                   6   oversized filings on these matters. The motions for leave to do so are DENIED. Dkt. Nos.
                                   7   39, 43. The Court will only consider the first 25 enumerated pages of each of these
                                   8   motions, and the remaining pages and exhibits thereafter will be STRICKEN.
                                   9          In the future, Petitioner is advised that the Court will not look favorably on
                                  10   excessive or oversized motions that are accompanied by unnecessary and exorbitant
                                  11   exhibits.
                                  12   B.     Motion for Release Pending Decision on Writ
Northern District of California
 United States District Court




                                  13          Petitioner seeks to be released from the custody of the CDCR pending a decision on
                                  14   the writ. Dkt. No. 40. He seeks release under the following terms: (1) “on his own

                                  15   recognizance without any surety or any other condition/restriction,” (2) “on his own

                                  16   recognizance without any surety on house arrest with electronic monitoring to be paid for

                                  17   by Petitioner’s parents,” or (3) “with any condition(s) and/or restriction(s) this Court

                                  18   deems appropriate.” Id. at 16-17. In support, Petitioner essentially sets forth arguments

                                  19
                                       attacking the lawfulness of his conviction. Id. at 17-39.
                                              Petitioner essentially wants this Court to provide injunctive relief based on his
                                  20
                                       assertion that he is likely to succeed on the merits. However, there is no precedent for
                                  21
                                       granting such prospective relief in a habeas action. Until the matter is submitted and a
                                  22
                                       final decision is reached on the merits and unless the Court finds habeas relief is
                                  23
                                       warranted, Petitioner shall remain in the custody of the CDCR under the terms of his
                                  24
                                       sentence. The motion for release is DENIED. Dkt. No. 40.
                                  25
                                       C.     Motion for Second Extension of Time to File Answer
                                  26
                                              Respondent requests a second extension of time to file an answer. Dkt. No. 45.
                                  27

                                  28
                                                                                     3
                                           Case 5:16-cv-05301-BLF Document 46 Filed 04/20/20 Page 4 of 4




                                   1   Good cause appearing, the motion is GRANTED. The new briefing deadline is set forth
                                   2   below.
                                   3

                                   4                                           CONCLUSION

                                   5            Based on the foregoing, the Court orders as follows:

                                   6            1.       Petitioner’s motions for leave to file the two oversized motions described

                                   7   therein are DENIED. Dkt. Nos. 39, 43. Only the first 25 enumerated pages of the motions

                                   8
                                       at issue will be considered by the Court. The remainder shall be STRICKEN.
                                                2.       Petitioner’s motion for release pending a decision on this writ is DENIED.
                                   9
                                       Dkt. No. 40.
                                  10
                                                3.       Respondent’s motion for a second extension of time is GRANTED. Dkt.
                                  11
                                       No. 45. Respondent’s answer shall be filed no later than June 19, 2010, as requested. If
                                  12
Northern District of California




                                       Petitioner wishes to respond to the answer, he may do so by filing a traverse within thirty
 United States District Court




                                  13
                                       (30) days of his receipt of the answer. All the remaining provisions of the Court’s Order to
                                  14
                                       Show Cause, Dkt. No. 37, shall remain in effect.
                                  15
                                                4.       Petitioner has filed a motion to compel. Dkt. No. 44. As stated above, only
                                  16
                                       the first 25 enumerated pages of the motion shall be considered. Respondent’s opposition
                                  17
                                       to the motion is currently due no later than April 23, 2020. Civ. L.R. 7-3(a).
                                  18
                                                This order terminates Docket Nos. 39, 40, 43, and 45.
                                  19
                                                IT IS SO ORDERED.
                                  20
                                       Dated: __April 17, 2020_____                        ________________________
                                  21                                                       BETH LABSON FREEMAN
                                                                                           United States District Judge
                                  22

                                  23

                                  24
                                       Order Addressing Pending Motions
                                  25   PRO-SE\BLF\HC.16\05301Garcia_mots

                                  26

                                  27

                                  28
                                                                                       4
